DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-22 include the special technical feature -- introducing a tip of a syringe-like application container into a stream of gas. Claims 10-22, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed 8 July 2019 includes items listed as Non-Patent Literature documents which are not considered, because they lack a required date.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “syringe-like.” The limitation is indefinite, because it is not clear what the scope of the term “syringe-like” is. A syringe typically includes a tube, a plunger, and a nozzle. However, Claim 2 further limits the limitation to “a disposable syringe or a disposable pipette,” and a pipette does not necessarily include either a nozzle or a plunger. Therefore, it is not clear what the scope of “syringe-like” is. Examiner considers the limitation “syringe-like” to include syringes and pipettes, without excluding other structures and tools which can reasonably be considered “syringe-like.”
Claim 1 recites the limitation “the main direction of flow” in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a main direction of flow.”
Claim 1 recites the limitation “at that location” in line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “at that distance.”
Claim 9 recites the limitation "the different substances" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “different substances.”
Claim 10 recites the limitation “for introducing the application tip of the application container picked up into the stream of gas generated by the spray head transversely with respect to the main 
Claim 10 recites the limitation “introducing the application tip of the application container picked up into the stream of gas generated by the spray head transversely with respect to the main direction of flow of the stream of gas at a position outside the spray head and at a distance therefrom.” The limitation is indefinite, because it is unclear what is “at a position outside the spray head and at a distance therefrom,” whether the application tip, the application container, the stream of gas, or the main direction of flow. Examiner considers the limitation to include any of the above interpretations arising from the ambiguous language.
Claim 14 recites the limitation "the application tips" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “application tips.”
Claim 21 recites the limitation "the workflows" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “workflows.”
Claim 22 recites the limitation "the workflows and parameters" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “workflows and parameters.”
Claims 2-22 are additionally rejected as depending from rejected claims.
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is considered to be: 
Tanioka et al. (EP 2218513)
Emmerich, Roland. Abstract of “Experience with Automated Development and Spray Application of Coatings”.  Posters Coatings Science International 2010.
Regarding Claim 10, Tanioka et al. (EP’513) teach a spray device for carrying out the spraying process according to any one of the preceding claims, having a spray head 14 for generating a stream of gas Af that acts upon the substrate 7 and an application container 1 equipped with an application tip for holding a substance to be atomised in the stream of gas, wherein the application tip is transverse to a main direction of the stream of gas and introduces the substance to be atomized into the stream of gas at a distance from the spray head (Fig. 1; [0049-0050]).
EP’513 fails to teach introducing the application tip transversely into the stream of gas generated by the spray head with respect to the main direction of flow.
Although Emerich shows introducing a substance from a syringe into a stream of gas, it does not do so transversely to a main direction of flow.
Likewise, neither teaches or suggests a spraying process including wherein the application tip of the application container containing the substance is introduced into the stream of gas outside the spray head at a distance therefrom and transversely with respect to the main direction of flow of the stream of gas.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712